Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,264,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses the claims of U.S. Patent No. 10,264,784.

Claims 18-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,701,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses the claims of U.S. Patent No. 10,701,929.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 19, 23-27, 30-34, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BATICH et al. (2002/0177828).
	Regarding claims 18, 23-26, 30, 32, 33, and 37, BATICH et al. discloses an absorbent non-leaching antimicrobial porous structure comprising:
	a non-leachable antimicrobial physically incorporated upon an antimicrobial sponge by physical anchoring or physical chemical covalent attachment [0066];
	the sponge inherently has pores wherein the pores retain the non-leachable antimicrobial within the pores and wherein the non-leachable antimicrobial is exposed to the interior of the pores [0066] wherein the non-leachable antimicrobial is cerium [0066].
	Regarding claims 19 and 31, BATICH et al. discloses the non-leachable antimicrobial comprises methyl sulfate [0068] which is made from sulfur.
	Regarding claims 27 and 34, BATICH et al. discloses the non-leachable polymer chains are formed by polymerization of salts (claims 11, 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATICH et al. (2002/0177828) as applied to claims 18, 19, 23-27, 30-34, and 37 above, and in further view of QU et al. (2007/0166344).
The teachings of BATICH et al. are applied as described above for claims 18, 19, 23-27, 30-34, and 37.
	Regarding claims 20-22, BATICH et al. is silent to the antimicrobial to be copper, zinc, or bismuth as claimed.  However, QU et al. discloses producing an absorbent material such as a sponge [0095] with a non-leaching antimicrobial comprising copper, zinc, or bismuth [0091]-[0092].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted copper, zinc, or bismuth of QU et al. for the cerium of BATICH et al. for the predictable results of forming the sponge with a non-leaching antimicrobial agent.

Claim(s) 28, 29, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATICH et al. (2002/0177828) as applied to claims 18, 19, 23-27, 30-34, and 37 above, and in further view of JONES (3,499,448).
The teachings of BATICH et al. are applied as described above for claims 18, 19, 23-27, 30-34, and 37.
	Regarding claims 28, 29, 35, and 36, BATICH et al. is silent to the cellulose sponge to comprise a pore diameter under 2 mm or 1 mm as claimed.  However, JONES discloses a cellulose sponge wherein the pore diameter ranges from 0.5 to 2 mm in diameter (C2:L54-56).  The cellulose sponge of JONES is an integral tampon which requires protection from bacteria.  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the cellulose sponge with pore diameter under 1 mm as taught by JONES for the cellulose sponge of BATICH et al. to produce an absorbent non-leaching antimicrobial structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742